Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-17-00633-CV

                                                  IN RE J.P.N.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: March 14, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           This original proceeding arises out of ongoing litigation regarding the custody provisions

in a divorce decree. On October 2, 2017, Relator filed a petition for writ of mandamus, a motion

for emergency relief, and an affidavit of indigence, challenging temporary orders entered by the

trial court requiring Relator to pay the costs of a child custody evaluation and psychological

evaluations of both Relator and his ex-wife. Relator filed the affidavit of indigence in an effort to

avoid having to pay the fee for the preparation of the reporter’s record of the temporary orders

hearing.

           On October 17, 2017, the court reporter responsible for preparing the reporter’s record filed

a contest to Relator’s affidavit of indigence. On October 27, 2017, the trial court conducted a



1
 This proceeding arises out of Cause No. 2009-CI-06183, styled In the Interest of J.T.N. and J.T.A.N., pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.
                                                                                     04-17-00633-CV


hearing on the contest and sustained the court reporter’s contest. Thereafter, on January 31, 2018,

we issued an opinion affirming the trial court’s order and ordering Relator to file written proof in

this court by February 15, 2018, showing that he had paid or made arrangements to pay the fee for

preparing the reporter’s record of the temporary orders hearing. We also denied Relator’s motion

for emergency relief.

       Relator failed to provide written proof by the deadline set forth in our prior order, and, as

a result, the reporter’s record of the temporary orders hearing has not been filed. As the party

seeking mandamus relief, Relator “had the burden of providing this Court with a sufficient record

to establish [his] right to mandamus relief.” Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).

Since an evidentiary hearing was held on the temporary orders, Relator had the burden of providing

this court with a reporter’s record from the hearing. Id. Because the Relator failed to provide us

with a sufficient record, Relator is not entitled to the relief sought. See id. Accordingly, the

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                  PER CURIAM




                                                -2-